Exhibit 10.4
FIRST AMENDMENT TO
AASTROM BIOSCIENCES, INC.
2009 OMNIBUS INCENTIVE PLAN
     WHEREAS, Aastrom Biosciences, Inc. (the “Company”) desires to amend the
Aastrom Biosciences, Inc. 2009 Omnibus Incentive Plan (as amended and in effect,
the “Plan”) to increase the aggregate number of shares authorized for issuance
under the Plan by 3,900,000 shares of common stock, no par value (the “Common
Stock”), of the Company (the “Plan Amendment”); and
     WHEREAS, on January 18, 2011, subject to shareholder approval, the Board of
Directors of the Company approved the Plan Amendment.
     NOW THEREFORE, in accordance with Section 12.1 of the Plan, the Plan is
hereby amended as follows:
     1. Section 3.1(a) of the Plan is hereby amended and restated in its
entirety to read as follows:
     “Subject to adjustment as provided in Section 12.2, effective as of
March 21, 2011 the Shares authorized for grant under the Plan shall be increased
from 3,250,000 Shares to 7,150,000 Shares, as increased if applicable under this
Section, less one (1) share of Stock for every one (1) share of Stock that was
subject to an option or stock appreciation right granted after June 30, 2009
under the Prior Plans and 1.25 Shares for every one (1) Share that was subject
to an award other than an option or stock appreciation right granted after
June 30, 2009 under the Prior Plans. Any Shares that are subject to Options or
Stock Appreciation Rights shall be counted against this limit as one (1) Share
for every one (1) Share granted, and any Shares that are subject to Awards other
than Options or Stock Appreciation Rights shall be counted against this limit as
1.25 Shares for every one (1) Share granted. After the effective date of the
Plan (as provided in Section 13.13), no awards may be granted under any Prior
Plan.”
     2. The last sentence of Section 5.7 of the Plan is hereby amended and
restated in its entirety to read as follows:
     “Notwithstanding anything in Section 3.1 to the contrary and solely for the
purposes of determining whether Shares are available for the grant of Incentive
Stock Options under the Plan, the maximum aggregate number of Shares that may be
issued pursuant to Incentive Stock Options granted under the Plan shall be
7,150,000 Shares, subject to adjustment as provided in Section 12.2.”
     3. The first clause of Section 11.3 of the Plan is hereby amended and
restated in its entirety to read as follows:
     “11.3. Change in Control. For purposes of the Plan, Change in Control means
the occurrence of any one of the following events:”
     4. The Plan Amendment shall be effective upon approval of the shareholders
of the Company at the March 21, 2011 Special Meeting of Shareholders. If the
Plan Amendment is not so approved at such meeting, then the amendment to the
Plan set forth herein shall be void ab initio.
     5. Except herein above provided, the Plan is hereby ratified, confirmed and
approved in all respects.

 